The judgment of the court was pronounced by
Kino, J.
The plaintiff sues for the amount of an open account for printing and publishing judicial advertisements at the request of the defendant, while the latter was acting as sheriff of the parish of Madison. The defendant denies that he is indebted to the plaintiff, and avers that he is not personally *400answerable for the charges for printing advertisements, which, in the discharge of his official duties, he was required by law te'cause to be published. The cause was tried by a jury, who gave a verdict for the plaintiff, and the defendant has appealed.
In-the case of Haile v. Rils, the question now presented, was settled. It was there held that, among the charges which the sheriff, in the exercise of his official duties, must necessarily pay himself or become responsible for, were those for printing the advertisements required by law; and when these' services are- not paid for in cash, that parties rendering them must be presumed to have credited the person by whom they were employed. 9 Rob. 510.
The evidence in the present case, shows that the services Were all rendered at the request of the defendant; and no agreement is proved, to look to any other person for remuneration. Judgment affirmed.